Citation Nr: 0503672	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-09 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a higher initial (compensable) rating for a 
hepatitis B.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from February 1959 to April 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  By this rating, the RO established 
service connection for hepatitis B; a noncompensable rating 
from April 2001 was assigned.  Also, by the same rating 
action, the RO denied service connection for post-traumatic 
stress disorder (PTSD).  

In May 2002, the veteran expressed disagreement with the 
April 2002 rating decision, and the RO issued a statement of 
the case reflecting the above-stated issues in March 2003.  
Later that month, the veteran filed his VA Form 9, Appeal to 
the Board of Veterans' Appeals, showing that he had read the 
statement of the case, but wished to appeal only the issue of 
an increased initial rating for hepatitis.  The veteran 
reiterated his intention to pursue the hepatitis issue in an 
April 2003 statement.  Furthermore, in a July 2003 statement, 
the veteran declared that he wished to "set aside" his 
claim for service connection for PTSD.  He states that he 
reached that conclusion  because his request for 
psychological testing had been denied and consequently, he is 
not able to prove his entitlement.   

The veteran's representative, in August 2003 and again in 
January 2005 reasserted the veteran's entitlement to service 
connection for PTSD.  This matter is referred to the RO for 
appropriate action.  In this regard, the RO's attention is 
directed to the holdings of Bolton v. Brown, 8 Vet. App. 185 
(1995) and Wood v. Derwinski, 1 Vet.App. 190 (1991) that are 
discussed in depth below.  

Of record is a January 2004 Limited Activity Notice received 
from the Tennessee Department of Correction that shows that 
the veteran is unable to work a regularly scheduled 
assignment.  Accordingly, the issues of entitlement to a 
total rating for compensation purposes based on individual 
unemployability, including extraschedular consideration under 
38 C.F.R. § 4.16(b), on, in the alternative, entitlement to 
non-service-connected pension benefits are also referred to 
the RO for appropriate action.  See Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001); Norris v. West, 12 Vet. 
App. 413, 421 (1999). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


Background

The veteran filed a formal claim for service connection for 
disabilities, including hepatitis in April 2001.  As noted 
above, entitlement to service connection for hepatitis B was 
granted by virtue of a April 2002 rating decision.  The RO 
set the effective date of the award at April 6, 2001.  

Clinical evidence obtained from the Tennessee Department of 
Corrections show that a February 2001 HBV/HCV profile was 
consistent with a positive "Hep B Core Ab, Tot" and "Hep C 
Virus Ab" was repeatedly reactive.  In addition, this report 
reflects that a repeatedly reactive result may not 
necessarily constitute a diagnosis of hepatitis C (non A, non 
B hepatitis) or indicate the presence of antibodies to the 
hepatitis C virus.  The February 2001 report also reflects a 
recommendation for additional testing, consisting of a 
supplementary assay (RIBA that requires 1 mL serum or 
plasma), to obtain stronger evidence of the presence of anti-
HCV.  Based on these findings, the RO established entitlement 
to service connection for Hepatitis B only.  

Service connection for hepatitis C and hepatic cirrhosis

The veteran and his representative argue that there is 
current evidence of hepatitis C and as a consequence, the 
veteran should be afforded compensation benefits for that 
condition.  In particular, the veteran's national service 
representative in a January 2005 statement, asserts that the 
veteran did not specifically claim entitlement to service 
connection for hepatitis B, but that his claim was for 
hepatitis in general.  The representative notes that the RO 
has not addressed the issue of entitlement to service 
connection for hepatitis C, and that now that there is 
current evidence of that condition, the RO should adjudicate 
this matter.  Moreover, the veteran's April 2003 and 
September 2004 statements show that he believes that he now 
has hepatic cirrhosis.  

The Board is of the opinion that the issues of entitlement to 
service connection for hepatitis C and hepatic cirrhosis are 
inextricably intertwined with the claim for a higher initial 
rating for hepatitis B.  See Harris v. Derwinski, 1 Vet. App. 
180 (1991).  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed by the RO in the first instance.  Thus, a remand is 
necessary for to afford the RO the opportunity to develop and 
adjudicate these issues.  

Higher initial rating for hepatitis B

Furthermore, in the January 2005 statement,  the veteran's 
national service representative requests a remand in order to 
clarify the current level of disability caused by the 
service-connected hepatitis B.  Specifically, the 
representative asks for a medical examination resolve the 
confusion generated by the different diagnoses and to 
distinguish the symptomatology associated with hepatitis B 
and hepatitis C.  The Board agrees that a VA examination is 
necessary to determine the current nature and severity of the 
veteran's liver condition.  

The Board also observes that the veteran has not been 
afforded a VA examination in connection with his current 
claim.  VA has an obligation to afford claimants for 
disability benefits a thorough, contemporaneous examination 
when necessary to evaluate a disability.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2003); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This is so even if a 
veteran is incarcerated.  Bolton v. Brown, 8 Vet. App. 185, 
189-90 (1995).  

The United States Court of Veteran's Claims (The United 
States Court of Veterans Appeals prior to May 1, 1999, and 
hereinafter "the Court") has addressed the issue of 
examinations for incarcerated veterans.  In Wood v. 
Derwinski, 1 Vet.App. 190 (1991), the Court stated: 

We do, however, caution those who 
adjudicate claims of incarcerated 
veterans to be certain that they tailor 
their assistance to the peculiar 
circumstances of confinement. Such 
individuals are entitled to the same care 
and consideration given to their fellow 
veterans. 

Id. at 193. 

In Bolton v. Brown, 8 Vet. App. 185 (1995), the Court held 
that, although the RO claimed an inability to get a fee- 
basis physician to conduct an examination in the correctional 
facility, the record contains neither information concerning 
the efforts expended by the RO in that regard nor any 
explanation as to why a psychiatrist employed by the VA was 
not directed to perform the examination.  Under the unique 
circumstances presented by this case, where the Secretary has 
determined that the veteran is not available to participate 
in a VA examination under regular conditions, and in keeping 
with the "caution" of Wood, supra, a remand is required to 
provide the Secretary with another opportunity to fulfill his 
statutory duty to assist this appellant in developing the 
facts of his claim.  See 38 U.S.C. § 5107(a); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2004).  

In view of the Court's admonitions, the Board remands this 
issue to the RO in order to afford the veteran an opportunity 
to undergo medical examination.  

Additional evidence

The Board notices that the RO last received treatment records 
from the Tennessee Department of Corrections in May 2003.  
The veteran has indicated he has had continual treatment, and 
has submitted authorization for release of medical 
information.  The RO should obtain contemporaneous treatment 
records, as they may disclose the current nature and severity 
of the veteran's liver condition.  



Revised rating schedule for diseases of the liver

The Board observes that entitlement to service connection to 
hepatitis B was established in from April 6, 2001.  
Subsequently, the schedule for rating disabilities of the 
liver was revised pursuant to 66 Fed. Reg. 29486-29489 (May 
31, 2001), effective July 2, 2001.  The veteran's entitlement 
to a noncompensable rating was determined under the amended 
criteria in effect since July 2, 2001.  This is reflected in 
the April 2002 rating decision and that March 2003 statement 
of the case.  However, the Board observes that the veteran's 
entitlement for the period of April 6, 2001 to July 2, 2001, 
should have been evaluated under the old criteria.  A remand 
will afford the RO the opportunity to address this matter in 
the first instance.  

In view of the foregoing, this case is remanded to the RO for 
the following actions:  

1.  Obtain a treatment records from the 
Tennessee Department of Corrections from 
May 2003 to the present.  Ask the veteran 
to identify any other sources of 
treatment for his liver condition and 
after obtaining the necessary 
authorizations for release of medical 
information, obtain these records.  
Associated all additional evidence with 
the veteran's claims folder.  

2.  Afford the veteran a VA liver 
examination in order to determine the 
current nature and the severity of the 
veteran's liver condition.  All indicated 
special studies and tests should be 
accomplished.  The claims folder should 
be made available to the examiner for use 
in studying the case.  

a.  Ask the examiner to provide a 
complete diagnosis to confirm or rule out 
the presence of hepatitis B, hepatitis C 
and hepatic cirrhosis.  

b.  If either hepatitis C or hepatic 
cirrhosis is present, ask the examiner to 
state the medical probability that the 
condition is related to the veteran's 
military service.  The examiner must 
review of the clinical record and provide 
an opinion as to whether the veteran 
currently has hepatitis C or cirrhosis 
associated with injury, disease or event 
noted in his military service.  

In particular, the examiner must address 
the following question:  Is it more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's current hepatitis C or 
hepatic cirrhosis is causally related to 
the veteran's military service?  The 
clinical basis for the opinion should be 
set forth in detail.   

c.  The examiner must state whether the 
veteran has demonstrable liver damage, 
gastrointestinal disturbance, anxiety, or 
if he requires dietary restrictions or 
other therapeutic measures.  Also, ask 
the examiner to state whether the veteran 
has intermittent fatigue, malaise, 
anorexia, incapacitating episodes (with 
symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia 
and right upper quadrant pain) having a 
total duration of at least one week, but 
less than two weeks over a 12-month 
period.  

d.  Ask the examiner to distinguish 
between symptoms associated with 
hepatitis B, hepatitis C and hepatic 
cirrhosis, if present.  

3.  If the RO is unable to provide VA 
examination due to the veteran's 
incarceration it should provide 
documentation of its attempts to obtain 
medical examination.  See, Bolton, supra.  
In other words, the RO should make 
certain that the record contains 
information concerning the efforts 
expended by the RO to provide the veteran 
with a VA examination and any explanation 
as to why a VA examiner was not directed 
to perform the examination.  

4.  Adjudicate the veteran's claims for 
entitlement to service connection for 
hepatitis C and hepatic cirrhosis. The 
veteran should be informed in writing of 
the resulting decisions and his 
associated appellate rights.  Advise the 
veteran that the issues are not on appeal 
unless there is a notice of disagreement 
and a substantive appeal as to the issue.  

5.  Readjudicate the claim for a higher 
initial rating for hepatitis B.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




